       Case 1:16-cv-06123-LTS-BCM Document 150 Filed 12/01/20 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------------X
 ARTHUR BEKKER, individually, on behalf of a
 class of all other persons similarly situated, and on
 behalf of the Neuberger Berman 401(k) plan,                             No. 16-cv-06123-LTS-BCM
                                              Plaintiff,
                   v.
 NEUBERGER BERMAN GROUP 401(K) PLAN
 INVESTMENT COMMITTEE,
                                              Defendant.
 ---------------------------------------------------------------X

                   ORDER GRANTING PLAINTIFF’S APPLICATION FOR
                   ATTORNEYS’ FEES, REIMBURMSENT OF EXPENSES
                     AND NAMED PLAINITFF INCENTIVE AWARDS


  I.      INTRODUCTION

          THIS MATTER is before the Court in connection with Plaintiff’s Motion for Attorneys’

Fees, Reimbursement of Expenses, and Case Contribution Award. In the Motion, Class Counsel,

the law firm of Bailey & Glasser LLP, has asked this Court to compensate them for their role in

obtaining a settlement of class claims under the Employee Retirement Income Security Act

(“ERISA”). The settlement provides a $17 million monetary recovery for 1,451 class members

generally consisting of participants in the 401(k) retirement plan offered to employees of

Neuberger Berman (“Neuberger”) who invested in the Value Equity Fund during the Class

Period.

          Class Counsel has asked this Court to award them a fee of 28% of the monetary

settlement obtained, or $4,760,000. Class Counsel has also asked this Court to award them

$41,083.58 for outstanding costs. Finally, Class Counsel requests a case contribution award of

$20,000 for the named plaintiff, Mr. Bekker.




ORDER RE MTN FOR ATTNYS FEES.DOCX                        VERSION DECEMBER 1, 2020                  1
       Case 1:16-cv-06123-LTS-BCM Document 150 Filed 12/01/20 Page 2 of 8




        In a court-approved notice regarding the terms of the ERISA settlement, class members

were advised of Class Counsel’s request and were given an opportunity to object. Not a single

one filed an objection to Class Counsel’s request for fees and costs. The Court finds this to be an

indication of the class’s overwhelming and justified support for their Class Counsel and the

Motion.

        On November 19, 2020, this Court conducted a hearing regarding the Motion for Final

Approval of Class Action Settlement as well as Plaintiff’s Motion for Attorneys’ Fees,

Reimbursement of Expenses, and Case Contribution Award. Based upon the Court’s

observations of Counsel’s conduct during this litigation, knowledge of the difficult legal issues

facing the Plaintiff, and review of all settlement-related filings, including Plaintiff’s Motion, this

Order explains the Court’s findings and conclusion that Counsel’s fee and cost request, and

Plaintiff’s case contribution award, are reasonable and merited.

 II.    FINDINGS AND CONCLUSIONS

    A. Class Counsel’s Request For Attorneys’ Fees

        Under Rule 23, when counsel obtain a settlement for a class, courts “may award

reasonable attorney’s fees and nontaxable costs that are authorized by law or by the parties’

agreement.” Fed. R. Civ. P. 23(h). The Supreme Court “has recognized consistently that a

litigant or a lawyer who recovers a common fund for the benefit of persons other than himself or

his client is entitled to a reasonable attorney’s fee from the fund as a whole.” Boeing Co. v. Van

Gemert, 444 U.S. 472, 478 (1980). Likewise, “reasonable expenses of litigation” may be

recovered from a common fund, see Mills v. Elec. Auto-Lite Co., 396 U.S. 375, 391–92 (1970).

Finally, class representative service awards “serv[e] the purposes of Rule 23” and may be




ORDER RE MTN FOR ATTNYS FEES.DOCX                  VERSION DECEMBER 1, 2020                          2
      Case 1:16-cv-06123-LTS-BCM Document 150 Filed 12/01/20 Page 3 of 8




awarded to compensate efforts undertaken on behalf of class members. In re Marsh ERISA Litig.,

265 F.R.D. 128, 151 (S.D.N.Y. 2010).

       For purposes of evaluating the reasonableness of attorneys’ fees, courts in the Second

Circuit consider the following factors: (1) the time and labor expended by counsel; (2) the

magnitude and complexity of the litigation; (3) the risk of the litigation; (4) the quality of

representation; (5) the requested fee in relation to the settlement; and (6) public policy

considerations. Goldberger, 209 F.3d at 50.

       Of these factors, “[g]enerally, the factor given the greatest emphasis is the size of the

fund created, because ‘a common fund is itself the measure of success … [and] represents the

benchmark from which a reasonable fee will be awarded.’” Manual for Complex Litigation

(Fourth), § 14.121 (2004) (quoting 4 Alba Conte & Herbert B. Newberg, Newberg on Class

Actions, § 14:6, at 547, 550 (4th ed. 2002)); see also Hensley v. Eckerhart, 461 U.S. 424, 436

(1983) (the “critical factor is the degree of success obtained”). For this reason, among others,

courts in the Second Circuit prefer using the percentage method for calculating common-fund

attorney fees. McDaniel v. Cnty. of Schenectady, 595 F.3d 411, 422 (2d Cir. 2010). The

percentage method is also advantageous over the lodestar alternative because it “directly aligns

the interests of the class and its counsel and provides a powerful incentive for the efficient

prosecution and early resolution of litigation.” Wal-Mart Stores, Inc. v. Visa U.S.A., Inc., 396

F.3d 96, 121 (2d Cir. 2005) (citation and internal quotation marks omitted).

       1.Time and Labor Expended by Counsel.

       Plaintiff is represented by national counsel Gregory Porter, Ryan Jenny, and Mark Boyko

of Bailey & Glasser, LLP. Together, counsel has expended 1,386.5 hours to date to advance

Plaintiff’s cause, and incurred $41,083.58 in expenses.




ORDER RE MTN FOR ATTNYS FEES.DOCX                  VERSION DECEMBER 1, 2020                        3
      Case 1:16-cv-06123-LTS-BCM Document 150 Filed 12/01/20 Page 4 of 8




        Class Counsel has pursued this matter since 2016—over four years of research,

investigation, briefing, and settlement efforts. Counsel researched the litigation pre-filing,

worked with Plaintiff on the Complaint and Amended Complaint, as well as conducting factual

case development, reviewing of discovery, and consulting with experts. Class Counsel were

efficient and effective in securing this result for their client and the Class.

        2. Magnitude and Complexities of the Litigation.

        ERISA 401(k) fiduciary breach class actions are extremely complex and require a

willingness to risk significant resources in time and money, given the uncertainty of recovery

and the protracted and sharply-contested nature of ERISA litigation. ERISA is a “comprehensive

and reticulated statute.” Nachman Corp. v. Pension Ben. Guaranty Corp., 446 U.S. 359, 361

(1980). Class Counsel thus must be knowledgeable about this complex and developing area of

law, aware of numerous merits and procedural pitfalls, willing to risk dismissal at any stage, and

prepared to pursue many years of litigation. This case was no exception. The complexity of

such litigation is enormous and supports Plaintiff’s fee request.

        3. Risk of the Litigation.

        “The level of risk associated with litigation … is ‘perhaps the foremost factor’ to be

considered” in ascertaining a reasonable fee in a common-fund action. McDaniel, 595 F.3d at

424 (quoting Goldberger, 209 F.3d at 54 (internal citations omitted)). The risk of zero recovery

here was present from the inception of this case. Dismissals have been obtained in cases alleging

imprudent investment selection in 401(k) plans. Sweda v. The University of Pennsylvania, No.

16-4329, 2017 WL 4179752 (E.D. Penn. Sept. 21, 2017). Indeed, the original complaint in this

action was dismissed. Further, the litigation was filed before the Supreme Court’s decision in

Intel v. Sulyma, which could have foreclosed Plaintiff’s recovery based on statute of limitations.




ORDER RE MTN FOR ATTNYS FEES.DOCX                   VERSION DECEMBER 1, 2020                         4
      Case 1:16-cv-06123-LTS-BCM Document 150 Filed 12/01/20 Page 5 of 8




Nevertheless, Class Counsel persisted in representing the Class despite these obstacles and

uncertainty.

       4. Quality of Representation.

       Gregory Y. Porter, Ryan T. Jenny and Mark G. Boyko each have extensive experience at

the forefront of this area of law. As the result of this case indicates, Class Counsel were able to

leverage their expertise and experience with similar matters to achieve a positive, lasting, and

meaningful benefit to the Class in this complex case.

       5. Requested Fee in Relation to the Settlement.

       Counsel’s request for 28 percent of the common fund is reasonable and represents a

discount compared to the norms in similar litigation. In ERISA 401(k) litigation specifically, the

market rate is well above what Class Counsel request here. See, e.g., Andrus v. New York Life

Ins. Co., No. 16-5698, Dkt. 83 at 1 (S.D.N.Y. June 15, 2017) (approving one-third fee); Moreno

v. Deutsche Bank Americas Holding Corp., No. 15-9936, Dkt. 348 (S.D.N.Y. Mar. 7, 2019)

(approving a 30 percent fee in a $21.9 million ERISA settlement). In numerous prior settlements

of 401(k) fee cases, class counsel have been awarded one-third of the monetary recovery to the

plans. See Bilewicz v. FMR Co., No. 13-10636, 2014 WL 8332137, at *6 (D. Mass. Oct. 16,

2014) (approving a one-third fee from a $12 million recovery); Kruger v. Novant Health, Inc.,

No. 14-208, 2016 WL 6769066, at *6 (M.D.N.C. Sept. 29, 2016); Spano v. The Boeing Co., No.

06-743, 2016 WL 3791123, at *4 (S.D. Ill. Mar. 31, 2016); Abbott v. Lockheed Martin Corp.,

No. 06-701, 2015 WL 4398475, at *4 (S.D. Ill. July 17, 2015); Krueger v. Ameriprise Financial,

No. 11-2781, 2015 WL 4246879, at *4 (D. Minn. July 13, 2015); Beesley v. Int’l Paper Co., No.

06-703, 2014 WL 375432, at *4 (S.D. Ill. Jan. 31, 2014). These fee awards establish that the




ORDER RE MTN FOR ATTNYS FEES.DOCX                 VERSION DECEMBER 1, 2020                            5
      Case 1:16-cv-06123-LTS-BCM Document 150 Filed 12/01/20 Page 6 of 8




market rate for litigating ERISA 401(k) class actions is based on a percentage of the common

fund and exceeds the 28 percent fee requested here.

       6.Public Policy Considerations.

       Counsel’s fees should reflect the important public policy goal of providing lawyers with

sufficient incentive to bring common fund cases, like this one, that serve the public interest. A

fee that is too low would create poor incentives to bring a class action case such as this and

would discourage lawyers from seeking plan improvements like the ones included in this

settlement. Courts must scrutinize the unique circumstances of each case with “a jealous regard

to the rights of those who are interested in the fund,” but also provide incentives to bring these

cases in the future. Goldberger, 209 F.3d at 53.

   B. A lodestar crosscheck confirms the reasonableness of the fee request.

       A lodestar cross-check “create[s] an unanticipated disincentive to early settlements,

tempt[s] lawyers to run up their hours, and compel[s] district court[s] to engage in a gimlet-eyed

review of line-item fee audits.” Wal-Mart Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 121 (2d

Cir. 2005). Nevertheless, Class Counsel’s requested fee represents a lodestar multiplier of 5.85,

which is within the range of acceptable multipliers. In re Colgate-Palmolive Co. ERISA Litig., 36

F.Supp. 3d at 353 (approving multiplier of 5); Sewell v. Bovis Lend Lease, Inc., No. 09-6548,

2012 WL 1320124, at *13 (S.D.N.Y. Apr. 16, 2012) (“Courts routinely award lodestar

multipliers between two and six.”).

       Here, Class Counsel has worked 1,386.5 hours to date, not including time Class Counsel

chose not to bill, such as time spend drafting their Motion and other billing entries. Their base

lodestar is $813,410, and thus the lodestar multiplier is 5.85, which is within the range of

reasonableness, particularly given the level of risk they assumed, the success they ultimately




ORDER RE MTN FOR ATTNYS FEES.DOCX                  VERSION DECEMBER 1, 2020                          6
       Case 1:16-cv-06123-LTS-BCM Document 150 Filed 12/01/20 Page 7 of 8




obtained, and the fact that the hourly rates identified are below those charged by other firms

litigating in this field.

    C. Plaintiff’s efforts on behalf of the Class merit the requested service awards.

        Plaintiff seeks a case contribution award of $20,000. Plaintiff willingly put himself

forward in litigation against his former employer regarding his personal finances. Beesley, 2014

WL 375432, at *4 (risks of acting as named plaintiff in ERISA action include “alienation from

employers or peers”). Not only did he participate in the litigation throughout, including being

deposed, as the sole class representative the litigation could not have continued without him. In

recognition of his service, the requested award is reasonable.

    D. The Court also awards reimbursement of Class Counsel’s costs.

        Reimbursement of the litigation expenses that Counsel advanced in prosecuting this case

is also warranted. Fed. R. Civ. P. 23(h).

        Counsel in common fund cases may recover those expenses that would normally be

charged to a fee-paying client. Counsel brought this case without guarantee of reimbursement or

recovery, so they had a strong incentive to keep costs to a reasonable level, and they did so.

        The Court has reviewed Class Counsel’s description of these costs and expenses, broken

down by category. The costs and expenses are the types of costs and expenses that are routinely

reimbursed by paying clients, such as experts’ fees, travel, mediation fees, and photocopying

costs. Counsel’s request for reimbursement of costs and expenses is fair and reasonable.

III.    CONCLUSION

        After consideration of Counsel’s Petition, the Court concludes that the requested attorneys’

fees and cost reimbursements are fair and merited. Accordingly, it is

        ORDERED that the requested attorney’ fee of $4,760,000 is APPROVED, and it is




ORDER RE MTN FOR ATTNYS FEES.DOCX                 VERSION DECEMBER 1, 2020                          7
     Case 1:16-cv-06123-LTS-BCM Document 150 Filed 12/01/20 Page 8 of 8




       FURTHER ORDERED that the requested reimbursement of $41,083.58 in outstanding

       costs and case contribution award of $20,000 to Arthur Bekker are APPROVED.




SO ORDERED this 1st day of December, 2020.



                                                   __/s/ Laura Taylor Swain________
                                                   The Honorable Laura Taylor Swain
                                                   United States District Court Judge




ORDER RE MTN FOR ATTNYS FEES.DOCX           VERSION DECEMBER 1, 2020                    8
